Name: Commission Regulation (EEC) No 2317/87 of 31 July 1987 fixing the reduced levy on imports into Portugal of certain quantities of raw sugar intended for Portuguese refineries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 8 . 87 Official Journal of the European Communities No L 210/29 COMMISSION REGULATION (EEC) No 2317/87 of 31 July 1987 fixing the reduced levy on imports into Portugal of certain quantities of raw sugar intended for Portuguese refineries certain quantities of raw sugar intended for Portuguese refineries ; Whereas the levy should, in the light of the application of the detailed rules and arrangements specified in Regula ­ tion (EEC) No 599/86 to the data available to the Commission, be fixed as shown in Article 1 of this Regu ­ lation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 229/87 (2) and in particular Article 16 (8) thereof, Whereas, in accordance with Article 303 of the Act of Accession of Spain and Portugal, a reduced levy is applied during the period of seven years following accession on imports into Portugal of certain quantitites of raw sugar originating in certain third countries ; Whereas Commission Regulation (EEC) No 599/86 (3), as last amended by Regulation (EEC) No 1 853/87 (4), fixes the reduced levy applicable on imports into Portugal of HAS ADOPTED THIS REGULATION : Article 1 The reduced levy on imports into Portugal of raw sugar intended for refining (CCT subheading 17.01 B I) is fixed for this quality type at 31,64 ECU/100 kg. Article 2 This Regulation shall enter into force on 1 August 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 July 1987. For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 177, 1 . 7 . 1981 , p. 4 . 0 OJ No L 25, 28 . 1 . 1987, p. 1 . (3) OJ No L 58 , 1 . 3 . 1986, p. 18 . 4 OJ No L 174, 1 . 7 . 1987, p. 45 .